     Case 2:19-cv-02120-WBS-KJN Document 31 Filed 08/18/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   E. & J. GALLO WINERY, a                  No. 2:19-cv-02120 WBS KJN
     California corporation,
13
                   Plaintiff,
14                                            ORDER
          v.
15
     PESTMASTERS SERVICES, INC., a
16   California corporation, JEFFREY
     M. VAN DIEPEN, and UNITED STATES
17   OF AMERICA,

18                 Defendants.

19

20                                 ----oo0oo----

21              At the Status (Pretrial Scheduling) Conference on

22   August 17, 2020, the court inquired into plaintiff’s basis for

23   federal jurisdiction.      (Docket No. 30.)      Pursuant to the

24   discussion at the conference, plaintiff is ORDERED to file a

25   short supplemental brief no later than August 31, 2020 explaining

26   under what authority the court can and should retain subject

27   matter jurisdiction of this action against the remaining

28   defendants.    Defendants’ response shall be filed no later than
                                          1
     Case 2:19-cv-02120-WBS-KJN Document 31 Filed 08/18/20 Page 2 of 2

1    September 14, 2020.     Plaintiff’s reply shall be filed no later

2    than September 21, 2020.      A further Status Conference will be

3    held on October 5, 2020 at 1:30 PM in Courtroom 5 before the

4    Honorable William B. Shubb, at which the court will hear argument

5    regarding its jurisdiction over the case.

6               IT IS SO ORDERED.

7    Dated:   August 17, 2020

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
